DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received April 29, 2012.  No Claims have been canceled. Claim has been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.

Response to Arguments/Amendments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that under step 2A prong 1, the claimed limitations are patent eligible.  Specifically applicant argues that the claims relate to operative/functional infrastructure maintaining a decentralized exchange.  Accordingly 
In the remarks applicant points to the specification page 16, arguing that by virtue of multi smart-contract architecture and the technical field of decentralized infrastructure.  The examiner respectfully disagrees.  The claim limitations of claim 1 recites:  “a maker ...enabled to open an order with a creation of an order object, associated with the decentralized exchange to blockchain”.  The examiner notes that the claim limitations do not recite any of the maker action as being limited by the decentralized exchange to blockchain.  Accordingly the “decentralized exchange to blockchain” does not impose meaningful limits upon the identified abstract idea of a trading process.  Rather the “decentralized exchange to blockchain” as discussed above is the technical environment to perform the trading process.  The rejection is maintained.
In the remarks applicant points to example 1, where a malicious code process was found to be patent eligible.  Applicant states that the smart contracts of the current application enables the system to facilitate decentralized exchange without a conventional exchange is similarly an improvement over conventional exchange.  Applicant’s argument is conclusory.  Applicant has not pointed to what has been 
In the remarks applicant argues that the claimed subject matter does not attempt to monopolize the identified abstract idea pointing to decentralized exchanged.  The examiner disagrees with the premise of the applicant’s argument.  Lack of preemption alone is not sufficient to provide patent eligibility (see Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015)).  With respect to preemption, the issue comes down to whether the claim is directed toward an abstract idea and fails the Mayo step one and two analysis.  As discussed above, the decentralized exchange is merely a technical field associated with the judicial exception.  The rejection is maintained. 
In the remarks applicant argues under step 2B, the claim limitations are unconventional.  Specifically applicant points to the system for provisioning a decentralized exchanged hosted on a blockchain.  The UI layer provides off-chain interface for the intended use of “interacting with smart contracts” and protocol layer comprises series of smart contracts for the intended use of executing the order object from the relay layer onto the decentralized exchange.  The applicant argues that the claim limitations demonstrate a particular way to achieve a desired outcome which amounts to significantly more than the judicial exception.  The examiner respectfully disagrees with the premise of applicant’s argument.  Patent eligibility under 2B, is found in the unconventional technical process claimed.  The claim limitations are silent as to .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-11:
Claim 1 recites in the preamble that the claimed invention is directed toward a system.  However the body of the claim recites the system comprising a “maker”, “taker” and “bounty hunter”.  The “maker”, “taker” and “bounty hunter” can be broadly interpreted to be human beings.  It is unclear to the examiner how a system can comprise human beings.  
Dependent claim 2-11 depend upon claim 1 and contain the same deficiencies as discussed above.  Therefore, claims 1-11 are rejected under 112 (b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. However the system includes “a maker”, a “taker” and “bounty hunter” which can be broadly interpreted to be a human being. Accordingly claim 1 is directed toward abstract subject matter. 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 functions are directed toward (1) a maker enabled to open an order and a smart contract (2) a taker access, accept order and complete the order (3) a bounty hunter to access order object and trigger liquidation of the order (4) broadcast the order object (5) receive an acceptance and completion of the order object (6) relay the order object (7) a series of contracts (8) an entry smart contract (8) an escrow smart contract (9) oracle for overseeing order objects associated with the oracle The claimed limitations which under its broadest reasonable interpretation, covers trading process.  This concept is enumerated in Section I of the 2019 revised patent 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) a maker enabled to open an order and a smart contract – directed toward a trading entity activity- a common business practice. (2) a taker access, accept order and complete the order directed toward a trading entity activity- a common business practice. (3) a bounty hunter to access order object and trigger liquidation of the order-– directed toward a trading entity activity- a common business practice (4) broadcast the order object- a common business practice  (5) receive an acceptance and completion of the order object- a common business practice (6) relay the order object- a common business practice and insignificant extra solution activity (7) a series of contracts- a common business practice (8) an entry smart contract- a common business practice (9) an escrow smart contract- a common business practice (10) oracle for overseeing order objects associated with the oracle - a common business practice
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation 
The combination of limitations 1-3 is directed toward entities performing trade activity – a common business practice.  The combination of limitations 4-6 is directed toward receiving and relating trade data – insignificant extra solution activity.  The combination of limitations 7-9 are directed toward legal contracts.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.   This is because when considered as a whole is directed toward a trading process- a common business practice.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of performing a contractual transaction which is a process directed toward a business practice.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a user interface which provides an off-chain interface interacting with contracts on the blockchain associated with a decentralized exchange, a relay layer, a protocol layer and a node.  The user interface is purely functional and generic.  Nearly every interface is capable of performing the functions of enabling a “maker” to open an order, enabling a “taker” to access, accept and complete orders, enabling a registered “bounty hunter” to access an order and trigger liquidation of the order.  Nearly every relay layer is capable See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). The claim limitations are silent with respect to technical functions that goes beyond enabling entities to perform trading activities and transmitting/receiving data. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each functions does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses the user interface, relay layer, protocol layer and oracle layer as modules (page 6).  The specification further discloses that the invention can be performed in any sequence (see page 4 lines 5-13).  The specification discloses the system and method may be referred to as a “platform”, the “platform” may reference any module or stage of the method/systems (page 5 lines 15-16).  The specification discloses page 14 lines 10-17, the user interface can be any known form. The specification discloses page 17 lines 17-31 that the oracle can be any desired oracles chosen by the user. (see also page 23 lines 20-30).  The specification on page 14 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward margin loan- an abstract construct.  Dependent claim 3 is directed toward monitoring activity associated with the margin loan, request validation, receive validation and permit the activity by trading entities- a common business practice.  Dependent claim 4 is directed toward contract-abstract/legal construct.  Dependent claim 5 is directed toward marketplace for selecting contract- common business practice.  Dependent claim 6 is directed toward a contractual agreement-legal obligation.  Dependent claim 7 is parameters of an order object- a common business practice.  Dependent claim 8 is directed toward incentives for trading entities- a business practice.  Dependent claim 9 is directed toward an API to enable communication- well known conventional technology.  Dependent claim 10 is directed toward user interface layer and relay layer for communication - well known 
In reference to claims 11-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium as in independent Claim 11 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. medium claim 11 instructions are directed toward (1) providing a protocol layer (2) generating an order object (3) broadcasting the order object (4) receiving acceptance and completion (5)  escrowing funds (6) designate terms (7) receiving a request for trading (8) receiving an approval.  The claimed limitations which under its broadest reasonable interpretation, covers trading process.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to 1) providing a protocol layer comprising a node in a blockchain associated with a contract – directed toward contractual storage- a common business practice.  (2) generating an order object- a common business practice (3) broadcasting the order object -insignificant extra solution activity (4) receiving acceptance and completion  -insignificant extra solution activity (5)  escrowing funds – common business practice (6) designate terms – directed toward legal obligations (7) receiving a request for trading- insignificant extra solution activity (8) receiving an approval -extra solution activity.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of limitations 1 and 2 is directed toward contractual storage and generating an order- directed toward contractual storage and order generation.  The combination of limitations 3-8 is directed toward a contractual process.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.   This is because when considered as a whole is directed toward a trading process- a common business practice.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of performing a contractual transaction which is a process directed toward a business practice.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a contractual trade and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a protocol layer comprising at least one node in a blockchain network the node associated with at least one contract comprising computer code to execute in accordance to order object parameters, however, the protocol layer performs not functions in the claim.  The claim further includes the additional element of a computer readable medium and instructions executed by a computer to perform the “providing protocol layer”, “generating an order object”, “broadcasting the order”, “receiving an acceptance of the loan”, “funds are escrowed”, “receiving a request”, “receiving approval” and “enabling trading funds”. .  Taking the claim elements separately, the instructions claimed are to perform a trading process.  The instructions claimed are not directed toward a technical process but rather to perform the abstract idea.  The technical instructions are recited at a high level of generality without any recitation of the technical implementation of details for any of the instructions to perform the abstract idea.  The Claimed instructions instead only recite the results desired to achieve to perform the abstract idea by any known technical means.  All of these computer functions are generic, routine, conventional computer See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). The claim limitations are silent with respect to technical functions that goes beyond enabling entities to perform trading activities and transmitting/receiving data. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each functions does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses the computer readable medium comprising user interface, relay layer, protocol layer and oracle layer as modules (page 6) without any structural elements or tied to any statutory elements but instead software .  The specification further discloses that the invention can be performed in any sequence (see page 4 lines 5-13).  The specification discloses the protocol layer page 16, to be a decentralized system operative on a blockchain, comprising smart contracts related to trade contractual elements.  However the specification is silent as to any technical processes of the protocol layer that goes beyond the trade related contracts.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12-20 these dependent claim have also been reviewed with the same analysis as independent claim 11.  Dependent claim 12 is directed toward receiving liquidation request, forwarding request and receiving an approval- a common 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697